Order filed August 23, 2018




                                                      In The

                             Fourteenth Court of Appeals
                                                 ____________

                                          NO. 14-18-00632-CR
                                                 ____________

                           JONATHAN STEVEN JONES, Appellant

                                                         V.

                                THE STATE OF TEXAS, Appellee


                            On Appeal from the 426th District Court
                                      Bell County, Texas
                                 Trial Court Cause No. 75641

                                                    ORDER

         This is an appeal from a judgment of conviction signed August 16, 2016. After
being granted permission to file an out-of-time appeal, appellant filed his notice of
appeal on June 29, 2018.1 The clerk’s record was due July 30, 2018. On July 31,
2018, we notified the Bell County District Clerk that the clerk’s record had not been


1
  The appeal was assigned to the Third Court of Appeals, then transferred to this court on July 27, 2018, by order of
the Supreme Court of Texas.
timely filed with this court and requested that the record be filed by August 15, 2018.
No response has been received.

      Accordingly, we ORDER the Bell County District Clerk to file the clerk’s
record by September 7, 2018.

                                   PER CURIAM




                                          2